Exhibit 99.1 For further information: David A. Crittenden Chief Financial Officer DCrittenden@goutsi.com (586) 467-1427 Universal Truckload Services, Inc. Proposes Corporate Name Change to Universal Logistics Holdings, Inc. Warren, MI – February 25, 2016 — Universal Truckload Services, Inc. (NASDAQ: UACL), a leading asset-light provider of customized transportation and logistics solutions, today announced that it plans to seek shareholder approval to change its name to Universal Logistics Holdings, Inc. at its Annual Meeting of Shareholders to be held April 28, 2016. The name change reflects the evolution of Universal from an over-the-road trucking business into an asset-light provider of a host of customized transportation and logistics solutions throughout the United States, Mexico, Canada and Colombia, including transportation, value-added, and intermodal services. The name Universal Logistics Holdings, Inc. was selected as an appropriate name for the parent company that not only encompasses its current operations but also provides a platform for future opportunities. The Company’s core businesses will retain their current branding. “Our proposed name change to Universal Logistics Holdings, Inc. is a continuation of our efforts to re-name and rebrand our enterprise,” said Jeff Rogers, chief executive officer of Universal. “We want to emphasize the first word in the Company’s name, Universal, while adopting a name that conveys more clearly the parent company’s role of providing a platform for a broad range of customer services by our operating subsidiaries.” In accordance with Securities and Exchange Commission (SEC) regulations, Universal plans to file a preliminary proxy statement with the SEC in March 2016 that includes, among other things, a proposal to amend the company’s Restated Articles of Incorporation to change the Company’s name. Universal also expects to file its definitive proxy statement with the SEC a few weeks after it files the preliminary proxy statement. Subject to receipt of shareholder approval at the Annual Meeting of Shareholders and completion of other legal formalities, Universal Truckload Services, Inc. will change its name to Universal Logistics Holdings, Inc. After the new name is formally adopted, the Company plans to change its NASDAQ ticker symbol from “UACL” to “ULH” and will announce the date trading under the new symbol will commence.
